
	

115 SRES 295 IS: Designating October 2017 as “National Employee Ownership Month”.
U.S. Senate
2017-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 295
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2017
			Ms. Baldwin (for herself, Mr. Roberts, Mr. Brown, Ms. Hassan, Mr. Franken, Mr. Moran, Mrs. Murray, Mr. Sanders, Mrs. Shaheen, Mr. Young, and Mr. King) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating October 2017 as National Employee Ownership Month.
	
	
 Whereas employee-owned companies give workers a voice in corporate governance, and that voice helps the long-term well-being of the company;
 Whereas employee-owned companies often outperform non-employee-owned companies and show greater resiliency during challenging economic conditions;
 Whereas employee-owned companies face lower staff turnover, and workers experience greater job security at those companies;
 Whereas employee-owners feel better prepared to cover the expenses of life and retire with a greater sense of financial security; and
 Whereas employee-owned companies have a rich history in communities across the United States: Now, therefore, be it
		
	
 That the Senate— (1)designates October 2017 as National Employee Ownership Month;
 (2)supports employee-owned businesses; and (3)acknowledges that employee-owned companies have a positive impact on workers, businesses, and communities.
			
